Citation Nr: 0706296	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-08 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits, calculated in the amount of $23,200.65, from the 
award of a total disability rating based on individual 
unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to April 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The RO's decision found that the veteran's former 
representative was entitled to payment by VA of attorney fees 
from past-due benefits, calculated in the amount of 
$23,200.65, from the award of a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  The veteran subsequently filed a timely 
appeal of this decision.


FINDINGS OF FACT

1.  In June 1999, the Board issued a decision which, in 
pertinent part, found that new and material evidence had been 
submitted to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder other 
than post-traumatic stress disorder (PTSD), and that the 
reopened claim, when considered de novo on the merits, 
remained denied.

2.  In August 1999, the veteran filed a motion for 
reconsideration of the Board's June 1999 decision.  In May 
2000, the Board denied this motion.

3.  The veteran, with the aid of his former representative, 
Lisa A. Lee, Attorney at Law, appealed the Board's June 1999 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2000, the Court vacated and remanded 
the Board's June 1999 decision solely to the extent that it 
denied service connection for an acquired psychiatric 
disorder other than PTSD.

4.  The October 2000 fee agreement between the veteran and 
his former representative meets the basic statutory and 
regulatory requirements for payment of attorney fees from 
past due benefits.

5.  In November 2003, following additional development by the 
RO, the Board issued a decision granting service connection 
for an acquired psychiatric disorder (other than PTSD), 
variously diagnosed as depression, dysthymia and bipolar 
disorder.  

6.  In December 2003, the RO issued a rating decision which 
implemented the Board's November 2003 decision, and granted 
an initial disability rating of 70 percent for the veteran's 
service-connected acquired psychiatric disorder other than 
PTSD, effective from October 10, 1991.

7.  In January 2004, the RO determined that the veteran's 
representative was entitled to $21,705.83 in attorney fees 
based upon the award of service connection at a 70 percent 
initial disability rating for an acquired psychiatric 
disorder other than PTSD, effective from November 1, 1991 
through December 5, 2003.

8.  In November 2004, the RO issued a rating decision which 
granted entitlement to a TDIU rating, effective from March 1, 
1994.  

9.  In December 2004, the RO determined that the veteran's 
former representative was entitled to $23,200.65 in attorney 
fees based upon the RO's award of a TDIU rating, effective 
from April 1, 1994 through November 1, 2004.

10.  The issue of entitlement to a TDIU rating was reasonably 
raised as an underlying issue emanating from the veteran's 
claim before the Board for an acquired psychiatric disorder 
other than PTSD.

11.  Under the facts and circumstances of this case, attorney 
fees calculated in the amount of $23,200.65 are reasonable.


CONCLUSION OF LAW

The criteria for payment to the veteran's former 
representative of fees for attorney services from past-due 
benefits awarded to the veteran based upon the RO's grant of 
a TDIU rating, effective from effective from April 1, 1994 
through November 1, 2004, have been met. 38 U.S.C.A. § 
5904(d) (West 2002); 38 C.F.R. § 20.609 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran has appealed the RO's December 2004 
decision which found that the veteran's former representative 
was entitled to payment by VA of attorney fees, calculated in 
the amount of $23,200.65, from past-due benefits based upon 
the RO's grant of a TDIU rating, effective from effective 
from April 1, 1994 through November 1, 2004.

I.  Factual Background

In June 1999, the Board issued a decision which, in pertinent 
part, found that new and material evidence had been submitted 
to reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, and that the reopened claim, when considered de novo on 
the merits, remained denied.  At the time of this decision, 
the veteran was service-connected for chronic obstructive 
pulmonary disease (COPD), rated 30 percent disabling; and for 
hemorrhoids, rated noncompensably disabling. 

In August 1999, the veteran filed a motion for 
reconsideration of the Board's June 1999 decision.  In May 
2000, the Board denied this motion.

Thereafter, the veteran, with the assistance of his former 
representative, Lisa A. Lee, Attorney at Law, appealed the 
veteran's claim to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2000, the Court vacated and 
remanded the Board's June 1999 decision solely to the extent 
that it denied service connection for an acquired psychiatric 
disorder other than PTSD.

In October 2000, the veteran entered into a contingency fee 
agreement with his former representative, Lisa A. Lee, 
Attorney at Law.  The agreement noted that it was for legal 
representation before the Board and before the RO, but that 
it did not cover representation before the Court, which would 
be covered by other agreements.  The agreement noted that the 
veteran agreed to pay his former representative a fee of 20 
percent "of the gross amount of any past due VA disability 
benefits recovered."

In April 2001, the Board remanded the case back to the RO for 
additional procedural and evidentiary development.

In December 2001, the RO issued a rating decision which found 
clear and unmistakable error in the RO's February 2000 
decision, which had granted an increased disability rating of 
60 percent for the veteran's service-connected COPD.  The 
RO's decision then proposed a reduction of the assigned 
disability rating for the veteran's COPD, from 60 to 30 
percent.  It also deferred a decision on the issue of 
entitlement to a TDIU rating.  

In January 2002, the veteran, with the assistance of his 
former representative, filed a notice of disagreement with 
the RO's December 2001 decision.  

In July 2002, the RO issued a rating decision which continued 
the 60 percent disability rating assigned to the veteran's 
COPD, and denied entitlement to a TDIU rating.

In August 2002, the veteran's former representative filed a 
notice of disagreement with the RO's July 2002 rating 
decision seeking a higher disability rating for the veteran's 
service-connected COPD and entitlement to a TDIU rating.  

In November 2003, the Board issued a decision which granted 
service connection for an acquired psychiatric disorder other 
than PTSD, variously diagnosed as depression, dysthymia and 
bipolar disorder.  In December 2003, the RO issued a rating 
decision which implemented the Board's decision, and granted 
an initial disability rating of 70 percent for the veteran's 
service-connected acquired psychiatric disorder other than 
PTSD, effective from October 10, 1991.

In January 2004, the RO determined that the veteran's former 
representative was entitled to payment of $21,705.83 in 
attorney fees due to the award of service connection at a 70 
percent initial disability rating for an acquired psychiatric 
disorder, effective from November 1, 1991 through December 5, 
2003.  Notice of this decision, sent that same month, 
included a VA Form 21-8940, "Veteran Application for 
Increased Compensation Based On Unemployability."

In February 2004, the veteran's former representative 
submitted written argument that the veteran has had a pending 
TDIU claim since June 1976.  

In March 2004, the RO issued a rating decision which denied 
an increased disability rating in excess of 60 percent for 
the veteran's service-connected COPD, and denied a TDIU 
rating.  

In April 2004, the veteran's former representative submitted 
additional written argument and medical evidence in support 
of the veteran's TDIU claim.


In November 2004, the RO issued a rating decision which 
granted entitlement to a TDIU rating, effective from March 1, 
1994.  The RO's decision indicates that this decision was 
based upon the veteran's service-connected disabilities, 
including an acquired psychiatric disorder and COPD.

In December 2004, the RO determined that the veteran's former 
representative was entitled to $23,200.65 in attorney fees 
based upon the RO's award of a TDIU rating, effective from 
April 1, 1994 through November 1, 2004.

Thereafter, the veteran filed his current appeal regarding 
the RO's December 2004 decision.  In support of his claim, 
the veteran contends that he had retained his former 
representative solely to represent him in presenting his 
claim seeking service connection for an acquired psychiatric 
disorder.  He indicated that this was accomplished, and that 
his former representative was appropriately paid.  He stated 
that he did not intend to have the his former attorney 
represent him in pursuing his TDIU claim, and had also been 
told by the attorney that she would assist him in this regard 
without any charge.

Under the provisions of 38 U.S.C.A. § 5904(c)(1), a fee may 
not be charged, allowed, or paid for an attorney's services 
with respect to services provided before the date on which 
the Board first makes a final decision in a case.  Cf. 
Stanley v. Principi, 283 F.3d 1350, 1358 (Fed.Cir.2002) 
(noting that attorney fees could be collected for services 
rendered in conjunction with proceedings to reopen a 
previously disallowed claim).

Under the provisions of 38 C.F.R. § 20.609(c), an attorney 
may charge fees only if both of the following conditions have 
been met: a final Board decision has been promulgated with 
respect to the issues involved, and the attorney was retained 
not later than 1 year following the date on which that Board 
decision was promulgated.  See In re Mason, 13 Vet. App. 79, 
83-86 (1999).

In Carpenter v. Nicholson, 452 F.3d 1379 (Fed.Cir.2006), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in interpreting what constitutes a "first ... 
final decision in the case," determined that "a veteran's 
claim based on a specified disability does not become a 
different 'case' at each stage of the often lengthy and 
complex proceedings, including remands as well as reopening 
as in [Stanley v. Principi, 283 F.3d 1350 (Fed.Cir.2002)]."  
Id.  Although the Federal Circuit acknowledged that "a case 
'encompasses' all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled[,]" the Federal 
Circuit maintained that "the claim for benefits includes the 
issues emanating from the disability or injury that led to 
the claim."  Thus, claims brought by a veteran that are not 
reasonably raised by the original claim, nor result from the 
disability or injury that led to the claim, must be regarded 
as separate claims.  Grantham v. Brown, 114 F.3d 1156 
(Fed.Cir.1997); Barrera v. Gober, 122 F.3d 1030 
(Fed.Cir.1997).

Whether an issue is reasonably raised is based on the 
submissions of the claimant or the evidence of record.  38 
C.F.R. §§ 3.150, 3.151, 3.155, see also Roberson v. Principi, 
251 F. 3d 1378 (2001); VAOPGCPREC 12-01.  

The Federal Circuit has recognized that "[o]nce a veteran 
submits evidence of a medical disability, and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the 'identify the benefit 
sought' requirement of 38 C.F.R. §  3.155(a) is met and VA 
must consider TDIU."  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed.Cir.2001); see Barrera, 122 F.3d at 1032 
(explaining that a compensation claim contains five necessary 
elements: (1) veteran status, (2) present disability, (3) 
service connection, (4) degree of disability, and (5) 
effective date, and that in some cases, TDIU may be treated 
as an element of a claim-the component addressing degree of 
disability).  However, in some cases, TDIU may be considered 
a separate claim.  See Isenbart v. Brown, 7 Vet. App. 537, 
540 (1995); Parker v. Brown, 7 Vet. App. 116, 118-19 (1994).

After reviewing the evidence of record, the Board finds that 
the issue of entitlement to a TDIU rating was reasonably 
raised as an underlying issue emanating from the veteran's 
claim seeking service connection for an acquired psychiatric 
disorder other than PTSD, which was denied by the Board in 
June 1999.  In making this determination, the evidence of 
record prior to the Board's decision reflected that his 
psychiatric condition and his service-connected COPD had 
rendered him unemployable.  A letter from the veteran, dated 
in December 1994, noted that he was no longer able to work 
due to his psychiatric condition.  The report of his VA 
psychiatric examination, dated in October 1998, noted that he 
had last worked four and one-half years earlier, and that he 
was receiving Social Security payments based upon his mental 
condition and breathing problems (for which he had been 
service-connection by a rating decision in June 1998, prior 
to the Board's decision.  

In reaching its determination herein, the Board finds the 
facts and circumstances presented by this case to be 
significantly different from the Court's decision in
In the Matter of the Fee Agreement of Leventhal, 9 Vet. App. 
387 (1996).  Prior to the Board's June 1999 decision, the 
veteran indicated that his mental condition prevented his 
employment, that he had not worked for several years, and 
that he was receiving Social Security payments based upon his 
mental condition, as well as a service-connected breathing 
disorder.

The record also reflects that the contingent fee agreement 
entered into by veteran and his former attorney meets the 
basic statutory and regulatory requirements for payment of 
attorney fees from past due benefits.  The Board also finds 
that this agreement, executed in October 2000, was within one 
year of the final Board decision at issue herein.  See Rosler 
v. Derwinski, 1. Vet.App. 241 (1991) (holding that the 
finality of a Board's decision is effectively abated during 
the time between when the Board receives a motion for 
reconsideration and the time it acts on it).
It is further acknowledged that the 20 percent contingency 
fee provided by the attorney fee contract in this case is 
presumed reasonable. 38 C.F.R. § 20.609(f).  Finally, the 
grant of a TDIU rating for the veteran herein resulted in 
granting past due benefits in a cash payment.

As for the veteran's allegation concerning his former 
representative's alleged waiver of applicable attorney fees, 
the Board notes that a report of contact, dated in February 
2005, indicates that the veteran's former representative 
contested the veteran's allegations in this matter.  Thus, 
the Board has made its decision herein based upon the written 
agreement as signed by both the veteran and his former 
attorney in October 2000.

Consequently, payment of attorney fees from past-due benefits 
based on the RO's grant of a TDIU rating is granted pursuant 
to the attorney fee agreement between the veteran and his 
former representative.


ORDER

Payment of attorney fees, calculated in the amount of 
$23,200.65, from past-due benefits based on the RO's award of 
a TDIU rating, is granted pursuant to the attorney fee 
agreement between the veteran and his former representative, 
and subject to the provisions governing the award of monetary 
benefits.


                    
_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


